 



Exhibit 10.2

 

TechCare Corp.

 

2017 Employee Stock Option Award Plan

 

Form of Stock Option Award Letter

 

Date: [________]

 

[_____________]

 

Dear Madame/Sir:

 

Effective as of [________] (the “Award Date”), TechCare Corp. or its
wholly-owned Israeli subsidiary, Novomic Ltd (together, the “Company”) agreed to
grant or formally ratified a prior grant to you an option (“Option”) to purchase
[________] Shares of common stock, par value $0.0001 (the “Option Shares”)
pursuant to the Company’s 2017 Employee Stock Option Award Plan (the “Plan”),
pursuant to Section 3(i) of the Israeli Income Tax Ordinance (New Version),
5721-1961 (the “Ordinance”), which Options are fully-vested.

 

Your Option is more fully described in the attached Appendix A, Terms and
Conditions of Stock Option Award (which Appendix A, together with this letter,
is the “Award Letter”). Any capitalized term used and not defined in the Award
Letter has the meaning set forth in the Plan. In the event there is an
inconsistency between the terms of the Plan and the Award Letter, the terms of
the Plan control.

 

The price at which you may purchase the Option Shares of Common Stock covered by
the Option is $0.0001per Option Share (“Exercise Price”) which is/was based on
the Fair Market Value of a Shares of Common Stock on the Award Date. Unless
otherwise provided in the attached Appendix A, your Option will expire five
years from the Award Date (the “Option Expiration Date”).

 

Please note that in most circumstances, on the date(s) you exercise your Option,
the difference between the Exercise Price and the Fair Market Value of the
Shares of Common Stock on the date of exercise [which is equal to the average of
the closing bid and ask price on the OTCQB or the closing price on the NASDAQ or
other exchange or automatic quotation service on with the Company’s shares are
listed] multiplied by the number of Option Shares you purchase, will be taxable
income to you. You should closely review Appendix A and the Plan for important
details about the tax treatment of your Option. This Option is subject to the
terms and conditions set forth in the enclosed Plan and this Award Letter and
any rules and regulations adopted by the Company’s Board of Directors and its
Compensation Committee, if any, then in existence.

 

This Award Letter, the Plan and any other attachments should be retained in your
files for future reference.



 



Very truly yours,               Name:     Title:    



 

Enclosures

 

TechCare Corp.

23 Hamelacha Street

Park Afek, Rosh Ha’ain 4809173, Israel

Tel: +972 3 750 3060

 

 

 

 

Appendix A

Terms and Conditions of
2017 Employee Stock Option
Award Plan Stock Option Award
[_________]

 

The Option granted to you by TechCare Corp. (the “Company”) to purchase Shares
of the Company’s Common K, par value $0.0001 (the “Option Shares”) is subject to
the terms and conditions set forth in the Company’s 2017 Employee Stock Option
Award Plan (the “Plan”) together with any rules and regulations adopted by the
of the Company’s Board of Directors and this Award Letter. Any capitalized term
used and not defined in the Award Letter has the meaning set forth in the Plan.
In the event there is an inconsistency between the terms of the Plan and the
Award Letter, the terms of the Plan control.

 

The Board of Directors may designate Awards granted pursuant to Section 102 as
(1) “Approved 102 Awards” (i.e. Awards granted pursuant to Section 102(b) of the
Ordinance and held in trust by a trustee for the benefit of the Grantee); or (2)
“Unapproved 102 Awards” (i.e. Awards granted pursuant to Section 102(c) of the
Ordinance and not held in trust by a trustee) or pursuant to Section 3(i) of the
Ordinance.

 

The Board of Directors may elect for Approved 102 Awards to be classified as
either (1) “Work Income Awards” that qualify for tax treatment in accordance
with the provisions of Section 102(b)(1) of the Ordinance; or (2) “Capital Gain
Awards” that qualify for tax treatment in accordance with the provisions of
Section 102(b)(2) or 3(i) of the Ordinance (the “Election”).

 

Approved 102 Awards may be granted until the Election has been appropriately
filed with the Israeli tax authorities. The Election must be made at least
thirty days before the date of the first grant of an Approved 102 Award under
this Plan or Sub Plan according to the instructions published by the Israeli tax
authorities from time to time. The Election shall remain in effect until the end
of the subsequent year following the year during which the Board of Directors
first granted such Approved 102 Awards and thereafter shall continue to be in
effect unless otherwise determined by the Board of Directors. During the period
indicated in the sentence above, the Board of Directors may grant only the type
of Approved 102 Award it has elected, which Election shall apply to all Grantees
who were granted Approved 102 Awards during the period indicated herein, all in
accordance with the provisions of Section 102(g) of the Ordinance, as amended.
For the avoidance of doubt, such Election shall not prevent the Board of
Directors from granting, at all times, Unapproved 102 Awards to Employees or
Section 3(i) Awards to Consultants, as defined under the Plan.

 

1. Exercise Price

 

You may purchase the Option Shares covered by the Option for its aggregate par
value.

 

2. Term of Option

 

Your Option expires on the Expiration Date. However, your Option may terminate
prior to the Expiration Date as provided in Section 6 of this Appendix upon the
occurrence of one of the events described in that Section. Regardless of the
provisions of Section 6 of this Appendix, in no event can your Option be
exercised after the Expiration Date.

 

3. Vesting and Exercisability of Option

 

The options granted to you are fully vested and exercisable.

 

4. Exercise of Option

 

Subject to the limitations set forth in this Award Letter and in the Plan, your
Option may be exercised by written or electronic notice provided to the Company
as set forth below. Such notice shall (a) state the number of Option Shares with
respect to which your Option is being exercised, (b) unless otherwise permitted
by the Board of Directors or Compensation Committee, if any, be accompanied by a
wire transfer, cashier’s check, cash or money order payable to the Company in
the full amount of the Exercise Price for any Option Shares being acquired, and
(c) be accompanied by such additional documents as the Board or Committee may
then require. If any law or regulation requires the Company to take any action
with respect to the Option Shares specified in such notice, the time for
delivery thereof, which would otherwise be as promptly as possible, shall be
postponed for the period necessary to take such action. You shall have no rights
of a stockholder with respect to Option Shares subject to your Option unless and
until your Option has been exercised and ownership of such Option Shares have
been transferred to you.

 

 

 



 

As soon as practicable after receipt of notification of exercise and full
payment of the Exercise Price, a certificate representing the number of Option
Shares purchased under the Option, will be delivered in your name (or, in the
event of your death, in the name of your beneficiary in accordance with the
Plan) or, at the Company’s option, a certificate for such Shares will be
delivered to you (or, in the event of your death, to your beneficiary in
accordance with the Plan).

 

5. Satisfaction of Exercise Price

 

  (a) Payment of Cash or Common Stock. Your Option may be exercised by payment
in cash (including cashier’s check, money order or wire transfer payable to the
Company), in Common Stock, in a combination of cash and Common Stock or in such
other manner as the Board or Committee in its discretion may provide.        
(b) Payment of Common Stock. The Fair Market Value of any Shares of Common Stock
tendered as all or part of the Exercise Price shall be determined in accordance
with the Plan on the date agreed to by the Company in advance as the date of
exercise. The certificates evidencing previously owned Shares of Common Stock
tendered must be duly endorsed or accompanied by appropriate stock powers. Only
stock certificates issued solely in your name may be tendered in exercise of
your Option. Fractional Shares may not be tendered in satisfaction of the
Exercise Price; any portion of the Exercise Price which is more than the
aggregate Fair Market Value of the number of whole Shares tendered must be paid
in cash. If a certificate tendered in exercise of the Option evidences more
Shares than are required pursuant to the immediately preceding sentence for
satisfaction of the portion of the Exercise Price being paid in Common Stock, an
appropriate replacement certificate will be issued to you for the number of
excess Shares.

 

6. Termination of Employment

 

  (a) General. The following rules apply to your Option in the event of your
death, Disability (as defined below), retirement, or other termination of
employment.

 

  (1) Termination of Employment. If your employment terminates for any reason
other than death, Disability or retirement (as those terms are used below), your
Option will expire as to any unvested and not yet exercisable installments of
the Option on the date of the termination of your employment and no additional
installments of your Option will become exercisable. Your Option will be limited
to only the number of Shares of Common Stock which you were entitled to purchase
under the Option on the date of the termination of your employment and will
remain exercisable for that number of Shares for the earlier of 90 days
following the date of your termination of employment or the Expiration Date.    
    (2) Death or Disability. If your employment terminates due to Disability,
your Option will become 100% vested and fully exercisable as to all Shares
covered by the Option and will remain exercisable until the Expiration Date. If
your employment terminates due to your death, your Option will become 100%
vested and fully exercisable as to all of the Shares covered by the Option and
will remain exercisable by your beneficiary in accordance with the Plan until
the Expiration Date. For purposes of this Appendix, Disability shall have the
meaning given that term by the group disability insurance, if any, maintained by
the Company for its employees or otherwise shall mean your complete inability,
with or without a reasonable accommodation, to perform your duties with the
Company on a full-time basis as a result of physical or mental illness or
personal injury you have incurred for more than 12 weeks in any 52 week period,
whether consecutive or not, as determined by an independent physician selected
with your approval and the approval of the Company.         (3) Adjustments by
the Committee. The Committee may, in its sole discretion, exercised before or
after your termination of employment, declare all or any portion of your Option
immediately exercisable and/or make any other modification as permitted under
the Plan.

 

 

 

 

 

  (b) Committee Determinations. The Committee, if any, shall have absolute
discretion to determine the date and circumstances of termination of your
employment and make all determinations under the Plan, and its determination
shall be final, conclusive and binding upon you.

 

7. Change in Control

 

  Acceleration Upon Change in Control. Notwithstanding any contrary provisions
of this Award Letter, upon the occurrence of a Change in Control (as defined
below) prior to your termination of employment, your Option will immediately
become 100% vested and fully exercisable as to all Shares covered by the Option
and the Option will remain exercisable until the Expiration Date. A Change in
Control of the Company shall be deemed to have occurred as of the first day any
one or more of the following conditions shall have been satisfied:

 

  (a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d- 3 promulgated under the Exchange Act)
of Shares representing 35% or more of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this clause (a), the following acquisitions shall
not constitute a Change in Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation or other entity controlled by the Company, or (iv) any
acquisition by any corporation or other entity pursuant to a transaction which
complies with subclauses (i), (ii) and (iii) or clause (c) below; or         (b)
Individuals who, as of the Effective Date of the Plan, are members of the Board
of Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of the Company;
provided, however, that for purposes of this clause (b), any individual becoming
a director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board, shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors of the Company; or         (c) Consummation of a
reorganization, merger, conversion or consolidation or sale or other disposition
of all or substantially all of the assets of the Company (a “Business
Combination”), in each case, unless, following such Business Combination, (i)
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 50% of the then outstanding combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the corporation or other entity resulting from such Business
Combination (including, without limitation, a corporation or other entity which
as a result of such transaction owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Voting Securities.

 

    (ii) no Person (excluding any corporation or other entity resulting from
such Business Combination or any employee benefit plan (or related trust) of the
Company or such corporation or other entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 35% or more of the
combined voting power of the then outstanding voting securities of the
corporation or other entity resulting from such Business Combination except to
the extent that such ownership existed prior to the Business Combination, and
(iii) at least a majority of the members of the board of directors of the
corporation or other entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board of Directors of the Company, providing
for such Business Combination; or

 



 

 

 

  (d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company other than in connection with the transfer of all or
substantially all of the assets of the Company to an affiliate or a Subsidiary
of the Company.

 

8. Tax Consequences and Income Tax Withholding

 

  (a) You should review the Company’s 2017 Employee Stock Option Award Plan for
a more detailed summary of the income tax consequences, if any, of your receipt
of this Option based on currently applicable provisions of the Code and related
regulations.         (b) This Award Letter is subject to your making
arrangements satisfactory to the Committee to satisfy any applicable federal,
state or local withholding tax liability arising from the grant or exercise of
your Option. You can either make a cash payment to the Company of the required
amount or you can elect to satisfy your withholding obligation by having the
Company retain Shares of Common Stock having a Fair Market Value on the date tax
is determined equal to the amount of your withholding obligation from the Shares
otherwise deliverable to you upon the exercise of your Option. You may not elect
to have the Company withhold Shares of Common Stock having a value in excess of
the minimum statutory withholding tax liability. If you fail to satisfy your
withholding obligation in a time and manner satisfactory to the Committee, the
Company shall have the right to withhold the required amount from your salary or
other amounts payable to you prior to transferring any Shares of Common Stock to
you pursuant to this Option.         (c) In addition, you must make arrangements
satisfactory to the Committee to satisfy any applicable withholding tax
liability imposed under the laws of any other jurisdiction arising from your
Incentive Award hereunder. You may not elect to have the Company withhold Shares
having a value in excess of the minimum withholding tax liability under local
law. If you fail to satisfy such withholding obligation in a time and manner
satisfactory to the Committee, no Shares will be issued to you or the Company
shall have the right to withhold the required amount from your salary or other
amounts payable to you prior to the delivery of the Common Stock to you.

 

9. Compliance with Laws

 

This Award Letter and any Common Stock that may be issued hereunder shall be
subject to all applicable laws and the rules of the exchange on which Shares of
the Company’s Common Stock are traded. The Plan and this Award Letter shall be
interpreted, construed and constructed in accordance with the laws of the State
of Delaware and without regard to its conflicts of law provisions, except as may
be superseded by applicable laws of the United States or, when applicable, the
laws of the State of Israel.

 



 

 



 